     Case 2:21-mc-00181-KJM-CKD Document 8 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                     No. 2:12-cr-00123-KJM
12                      Plaintiff,
13          v.
14   Kinde Durkee,
15                      Defendant.
16

17
     United States of America,                     No. 2:21-mc-00181-MCE-CKD
18
                        Plaintiff,
19
            v.                                     RELATED CASE ORDER
20
     Kinde Durkee,
21
                        Defendant and Judgment
22                      Debtor,
23          and
24   State Controller’s Office,
25                      Garnishee.
26

27

28
                                                   1
     Case 2:21-mc-00181-KJM-CKD Document 8 Filed 08/16/21 Page 2 of 2


 1          Examination of the above-captioned actions reveals that they are related within the
 2   meaning of Local Rule 123(a). In the miscellaneous case, the United States seeks a writ of
 3   continuing garnishment to enforce the criminal restitution order imposed against the defendant in
 4   the criminal case. The cases thus “involve similar questions of fact and the same question of law
 5   and their assignment to the same Judge or Magistrate Judge is likely to effect a substantial
 6   savings of judicial effort.” Local Rule 123(a)(3). Accordingly, the assignment of these matters to
 7   the same judge is likely to effect a substantial savings of judicial effort and is likely to be
 8   convenient for the parties.
 9          The parties should be aware that relating cases under Rule 123 causes the actions to be
10   assigned to the same judge and magistrate judge—it does not consolidate the actions. Under Rule
11   123, related cases are generally assigned to the judge and magistrate judge to whom the first filed
12   action was assigned.
13          As a result, it is hereby ORDERED that No. 2:21-mc-00181-MCE-CKD is reassigned
14   from the Honorable Morrison C. England to the undersigned. The assignment of the
15   miscellaneous case to Magistrate Judge Carolyn K. Delaney is unchanged. The caption on
16   documents filed in the reassigned case shall be shown as 2:21-mc-00181-KJM-CKD.
17          It is further ORDERED that the Clerk of the Court make appropriate adjustment in the
18   assignment of civil cases to compensate for this reassignment.
19          IT IS SO ORDERED.
20   DATED: August 16, 2021.
21

22

23

24

25

26

27

28
                                                        2
